IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0549
                            Filed December 16, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID LEE GRIFFIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark R. Lawson

(plea) and John D. Telleen (sentencing), Judges.



      David Griffin appeals the district court’s sentencing order. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


VAITHESWARAN, Judge.

       David Lee Griffin pled guilty to possession of a controlled substance

(methamphetamine), third offense, and the simple misdemeanor crime of assault.

The district court sentenced him to a prison term not exceeding five years on the

possession count and a jail term of thirty days on the assault count, with credit for

time served. The court ordered the sentences to be served concurrently.

       On appeal, Griffin contends the district court “impermissibly considered

unproven facts” and abused its discretion in “imposing and not suspending [his]

sentence of incarceration.”     The State raises several procedural hurdles to

consideration of the appeal.

       Those hurdles are surmountable. See State v. Damme, 944 N.W.2d 98,

105 (Iowa 2020) (“[G]ood cause exists to appeal from a conviction following a guilty

plea when the defendant challenges his or her sentence rather than the guilty

plea.”); cf. State v. Cooley, 587 N.W.2d 752, 754 n.2 (Iowa 1998) (“Because the

simple misdemeanor conviction was consolidated with the [operating while

intoxicated] conviction for purposes of sentencing, and the possibility of

consecutive sentencing is central to the appellate issue presented, discretionary

review by this court is appropriate.”).1 We proceed to the merits.




1 In addition to other procedural arguments, the State asserts the sentence on the
assault count was served, rendering any challenge to that sentence moot. Griffin
concedes he served the jail sentence on his assault charge. He explains he is not
seeking discretionary review of that sentence but is simply contending the court
considered unproven facts relating to the assault charge in imposing sentence on
the possession count.
                                         3


      In imposing sentence, the district court referred to facts underlying the

assault count. The court stated:

      [W]hile I agree that most of your crimes have not been of a violent
      nature, one of the matters that brings us here in court is your assault
      of your mother. The way I understand it from the Minutes of
      Testimony is, while she was in bed, you were threatening her with a
      large stick, threatening to kill her, so I do think you are a danger to
      the community and at high risk to reoffend, and in the interest of
      deterrence, both general and specific, and protection of the
      community, I think incarceration is appropriate.

Griffin asserts he “never admitted that he threatened his mother with a large stick

or threatened to kill her.” He characterizes these references as “unproven facts.”

      “We will set aside a sentence and remand a case to the district court for

resentencing if the sentencing court relied upon charges of an unprosecuted

offense that was neither admitted to by the defendant nor otherwise proved.” State

v. Sailer, 587 N.W.2d 756, 762 (Iowa 1998) (quoting State v. Black, 324 N.W.2d

313, 315 (Iowa 1982)). The assault charge was not an unprosecuted offense.

Griffin agreed he committed an assault and pled guilty to the offense.

      We recognize the facts to which the court referred did not appear in Griffin’s

hand-written plea. But they did appear in the minutes of testimony, which were

expressly incorporated into the plea for purposes of establishing a factual basis.

See Black, 324 N.W.2d at 316 (“We have approved using the minutes to establish

a factual basis for the charge to which the defendant pleads guilty.”). Unproven

facts were not considered.

      We turn to Griffin’s contention that the court abused its discretion in

imposing a prison term. See State v. Gordon, 921 N.W.2d 19, 24 (Iowa 2018)

(setting forth standard of review). The court reviewed Griffin’s criminal history as
                                         4


set forth in the presentence investigation report and surmised that “there [was] just

absolutely no indication that [he was] yet serious about getting off drugs and having

a life of sobriety.”   The court noted “lesser restrictive alternatives and drug

treatment” had already been tried, without success. We discern no abuse of

discretion in the court’s imposition of a prison term in lieu of suspending the

sentence.

       AFFIRMED.